DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawson (WO 2011/087955).  Lawson shows the use of a motor-driven seating unit comprising: a first linkage (1000) coupled to a first side of a base unit; a second linkage (see pg. 19 line 17) coupled to a second side of the base unit opposite the first side, the first and second linkages configured to move between a closed position where an ottoman portion (45,47,200) is folded (Fig. 1) and an open position where the ottoman portion (Fig. 2) is unfolded; a cross-tube (310) coupled on a first end to the ottoman portion of the first linkage (200) at a first rear ottoman link (110), the cross-tube coupled on a second end to the ottoman portion of the second linkage at a second rear ottoman link (110); and a motor (320) coupled to the cross-tube and configured to move the first and second linkages between the closed position and the open position.  Regarding claim 3, a clevis (315) is fixedly coupled to the cross tube wherein the  motor is pivotally coupled to the clevis.   The motor has a track wherein a drive block (340) is configured to move along the track (330).  
Allowable Subject Matter
Claims 2 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb 
September 21, 2022